                 Case 2:05-cv-01364-RFB-PAL Document 665 Filed 04/01/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Morgan Stanley High Yield Securities Inc.,
et al.,                                                JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                      Plaintiff,
        v.                                             Case Number: 2:05-cv-1364-RFB-PAL
Hans Jecklin, Christine Jenklin, George
Haeberling, John Tipton, et al.,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Judgment for Attorneys fees is entered against Defendants Hans Jecklin, Swiss Leisure Group AG (“SLG”),
and JPC Holdings AG (“JPC”) (collectively, the “Jecklin Defendants”). Plaintiffs are awarded $29,962 in
attorney's fees with respect to the Motion to Compel.




         4/1/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
